Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 3/20/20 has been considered.
Drawings
The drawings filed 3/20/20 are acceptable to the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains the words “said” and “means”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 14 and 17 are objected to because of the following informalities:  The term “said metal”, claim 14 was not previous defined. The term “said gas”, claim 17 was not previous defined.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 7 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Each of claims 5, 7 and 19 set forth alternative conditions that can occur.  Specifically, these claims a volume of a cavity is reduced (claim 5); density of gas molecules are increased (claim 7); pressure of the cavity is increased (claim 19). Concerning claims 5, 7 and 19 the only conditions that allow for such to take place is after the conductive element contacts the skin.  It is only after this contact that each of the noted features can occur.  The disclosure does not teach how the reduce the volume of the cavity before the conductive element contacts the skin or when the conductive element contacts the skin.  The reduction of cavity size only occurs after contact has be made and the conductive element is pushed with a force against the skin.  The disclosure does not teach how the density of molecules is increased when the conductive element contacts the skin or before the conductive element contacts the skin.  Only after contact has been made and the conductive element is pushed with a force against the skin can there be an increase in density of the molecules.  Similarly, the pressure inside the cavity can only be increased only after contact has been made and the conductive element is pushed with a force against the skin. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12-14, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (U.S. Patent 4,270,627).
Re claim 1:  Hill teaches a device (figure 1) for detecting physiological sounds (such as heart sounds), the device comprising a thin film (13), and a first conductive element (15) for conducting sounds, the conductive element being located on the thin film (see figures 1, 4A, 4B).
Re claim 2: note film 13 is stretched (column 1, lines 65-68) and can be displaced as seen in figures 4A, 4B therefor is elastic as set forth. 
Re claim 3: note cavity (45) in which the film is part thereof
Re claim 4: see figures 4A, 4B, 8 teaching that the volume of the cavity (45) is variable depending upon the amount in which the film is displaced.
Re claim 5: note that when the probe is pressed against a patient the film and conductive element are pushed inward of the cavity (column 3, lines 34-40) thereby reducing the volume of the cavity.
Re claim 6: note the film (13) and conductive element (15) when stretched over head (11) forms a sealed cavity (45) which includes gas molecules (air inside, typically a combination of nitrogen and oxygen) that allows for the transmission of the sound waves as discussed in column 3, lines 34-45.
Re claim 7: note that the density of the gas molecules would increase at least after contact of element (15) contacts the patient and a forced applied thereto to displace the element (15) and film (13) in the cavity. By doing this the volume of the cavity decreases and therefor the air inside would have a density that is increased as set forth.  
Re claim 8: note the cavity (45) is in a sealed state due to the stretching of the film (13) on head (11), which occurs at least before the conductive element (15) makes contact with the patient’s skin therefor satisfying the alternatively claimed limitation(s) as set forth
Re claim 9: note conductive element (15) is on the opposite side of film (13), which is outside cavity (45) 
Re claim 12: see column 3, lines 61-63
Re claim 13: see figure 1 teaching at least a contact area of element (15) is smaller than the area of film (13)
Re claim 14:  sheet metal used in Hill is considered a metallic conductor material satisfying the alternatively claimed feature as set forth
Re claim 16: note the plastic taught in column 3, line 63 satisfies the alternatively claimed feature as set forth.
Re claims 17-18: note the air present in cavity (45) is typically comprised of a combination of nitrogen and oxygen, i.e. a mixed gas as alternatively set forth
Re claim19: note that when the element (15) is in contact with a patient and urged with an additional force toward the patient the volume of (cavity (45) decreases causing at least an instantaneous increase of pressure within the cavity due to the change of volume of the cavity.
Re claim 20: note element (15) is a hollow element that is closed on one side (closet to a patient) and opened on an opposite side adjacent cavity (45) with this opened side in communication with air in the cavity 
Claim(s) 1, 3, 6, 8, 9, 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori et al. (JP2014-090916A), cited by applicant.  All discussions of this reference is made with respect to a translation that is provided to applicant.
Re claim 1:  Hattori et al. teaches a device (figure 1) for detecting physiological sounds (such as from a heart, lung abdomen (paragraph [0019]), the device comprising a thin
film (23), and a first conductive element (31) for conducting sounds, the conductive element being located on the thin film (see figure 1).
Re claim 3: note the film (23) is used to form part of a cavity (located between elements 29 and 28 as seen in figure 1)
Re claim 6: note the cavity depicted in figure 1 is sealed with gas molecules therein (at least air) since it is not disclosed as being a vacuumed area   
Re claim 8: as seen from figure 1 the sealed state includes at least before the conductive element contacts the skin of a human or mammal (satisfying the alternative claim features as set forth)
Re claim 9:  note conductive element is on the outside of the cavity (see figure 1)
Re claims 12 and 14: note element 31 is taught to be copper (paragraph [0036]) satisfying a material that is metallic or nonmetallic as set forth in claim 12 and specifically defined as such in claim 14.
Re claim 13: as see from figure 1 the area of the element that contacts the surface of a mammal is smaller than the area of the film
Re claim 15: note the conductor element (31) is disclosed as being made of copper (which typically has a density of about 8.96g/cc) while thin film (23) is disclosed as being made from a polyimide (which typically has a density of about 1.42g/cc) therefor satisfying the density relation as set forth.
Re claim 16: note (23) is disclosed as being comprised of a polyimide, paragraph [0026] (which is a plastic) as set forth
Re claims 17-18: air is typically considered a mix gas formed mostly of nitrogen and oxygen
Claim Rejections - 35 USC § 103
14. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
16. 	Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Fosgate (U.S. Patent 1,015,163).
Re claim 10:  The teaching of Hill is discussed above and incorporated herein. Hill however does not teach an arrangement in which a seal cavity when the conductive element contacts the skin but allows to communicating with the outside atmosphere before the detection of sounds.  This is because the conductive element taught in Hill is a closed tip element (15).  Fosgate teaches in a similar environment to incorporate an open tip conductor element (15) that allows for communication with outside atmosphere as set forth to intensify sounds detected when the stethoscope is used, i.e. in contact when skin.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such a feature taught by Fosgate into the teaching of Hill to predictably provide a way to intensify sounds detected by the stethoscope.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  Note that in operation of stethoscopes (of Hill and Fosgate) the tip end contacts skin of a mammal or human and in such state a sealed connection is made when combining the teachings of Fosgate with that of Hill as discussed with respect to claim 11.  
17. 	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Hattori et al. (JP2014-090916A).
Re claim 15:  the teachings of Hill is discussed above and incorporated herein.  Hill does not teach the density relationships as set forth in claim 15.  Hattori et al. (JP2014-090916A), teaches in a similar environment that a conductor element (31) made of copper (which typically has a density of about 8.96g/cc) and a thin film (23) made from a polyimide (which typically has a density of about 1.42g/cc) therefor satisfying the density relation as set forth and can also be used for the detection of physiological sounds.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such materials into the arrangement of Hill to predictably provide alternative materials that can be used for the detection of physiological sounds.  Therefor the claimed subject matter would have been obvious before the filing of the invention.
Conclusion
18. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 
Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.















								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        5/6/22